Name: Commission Directive 2004/70/EC of 28 April 2004 amending Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (Text with EEA relevance)
 Type: Directive
 Subject Matter: natural and applied sciences;  agricultural policy;  agricultural activity;  environmental policy
 Date Published: 2004-04-29

 Important legal notice|32004L0070Commission Directive 2004/70/EC of 28 April 2004 amending Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (Text with EEA relevance) Official Journal L 127 , 29/04/2004 P. 0097 - 0103Commission Directive 2004/70/ECof 28 April 2004amending Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), and in particular points (c) and (d) of the second paragraph of Article 14 thereof,Whereas:(1) Article 20 of the Act of Accession of 2003, refers to Annex II to that Act, which contains adaptations to the acquis required by accession. However, Annex II in principle only takes into account adaptations to acts adopted before the cut-off date for the accession negotiations, i.e. 1 November 2002.(2) It is however necessary to make additional adaptations to the acquis, in particular to acts adopted after that date as well as to acts which could not be included in Annex II or which, because of changed circumstances, require new adaptations.(3) Directive 2000/29/EC was amended at several occasions after 1 November 2002 in respect of certain provisions that were adapted by the Act of Accession of 2003.(4) By the Act of Accession of 2003, Lithuania was granted the status of a protected zone as regards Beet necrotic yellow vein virus for a limited period of time expiring on 31 March 2006. It is appropriate to amend the text of Annex IV to reflect the changes made by the Act of Accession.(5) By the Act of Accession of 2003, Latvia, Slovenia and Slovakia were granted the status of a protected zone as regards Globodera pallida (Stone) Behrens for a limited period of time expiring on 31 March 2006. It is appropriate to amend the text of Annex IV to reflect the changes made by the Act of Accession.(6) By the Act of Accession of 2003, Malta was granted the status of a protected zone as regards Citrus tristeza virus (European strains) for a limited period of time expiring on 31 March 2006. It is appropriate to amend the text of Annex IV to reflect the changes made by the Act of Accession.(7) In the interest of clarity it is appropriate to combine in one text some of the amendments made since 1 November 2002. An appropriate period should be given for the Member States to implement those provisions of this Directive which do not reflect existing legislation.(8) Directive 2000/29/EC should, therefore, be amended accordingly.(9) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1Directive 2000/29/EC is amended as follows:1. Annexes I, II, III and IV are amended in accordance with Annex I to this Directive.2. Part B of Annex IV is amended in accordance with Annex II to this Directive.Article 2Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with Annex II to this Directive at the latest by 1 June 2004. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Article 3This Directive shall enter into force subject to, and as from the date of, the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia.Article 4This Directive is addressed to the Member States.Done at Brussels, 28 April 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2004/31/EC (OJ L 85, 23.3.2004, p. 18).ANNEX IAnnexes I, II, III and IV to Directive 2000/29/EC are amended as follows:1. In Part B of Annex I, under heading (b), point 1 is replaced by the following:">TABLE>"2. In Part B of Annex II, under heading (b), point 2 is replaced by the following:">TABLE>"3. Part B of Annex III is amended as follows:(a) point 1 is replaced by the following:">TABLE>"(b) point 2 is replaced by the following:">TABLE>"4. Part B of Annex IV is amended as follows:(a) in the right hand column of point 20.1, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), UK (Northern Ireland)"(b) in the right hand column of point 20.2, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), UK (Northern Ireland)"(c) point 21 is replaced by the following:">TABLE>"(d) point 21.3 is replaced by the following:">TABLE>"(e) in the right hand column of point 22, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), UK (Northern Ireland)"(f) in the right hand column of point 23, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), UK (Northern Ireland)"(g) in the right hand column of point 25, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), UK (Northern Ireland)"(h) in the right hand column of point 26, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), UK (Northern Ireland)"(i) in the right hand column of point 27.1, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), UK (Northern Ireland)"(j) in the right hand column of point 27.2, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), UK (Northern Ireland)"(k) in the right hand column of point 30, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), UK (Northern Ireland)"ANNEX IIPart B of Annex IV to Directive 2000/29/EC is amended as follows:(a) in the right hand column of point 20.1, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), LT, UK (Northern Ireland)"(b) in the right hand column of point 20.2, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), LT, UK (Northern Ireland)"(c) in the right hand column of point 20.3, the text is replaced by the following:"LV, SI, SK, FI"(d) in the right hand column of point 22, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), LT, UK (Northern Ireland)"(e) in the right hand column of point 23, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), LT, UK (Northern Ireland)"(f) in the right hand column of point 25, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), LT, UK (Northern Ireland)"(g) in the right hand column of point 26, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), LT, UK (Northern Ireland)"(h) in the right hand column of point 27.1, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), LT, UK (Northern Ireland)"(i) in the right hand column of point 27.2, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), LT, UK (Northern Ireland)"(j) in the right hand column of point 30, the text is replaced by the following:"DK, F (Britanny), FI, IRL, P (Azores), LT, UK (Northern Ireland)"(k) point 31 is replaced by the following:">TABLE>"